        Case 1:21-cv-00740-EPG Document 3 Filed 05/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   RAYMOND E. PEYTON,                                    Case No. 1:21-cv-00740-EPG (PC)

11                                           Plaintiff, ORDER GRANTING DEFENDANT’S
                                                        REQUEST FOR SCREENING AND FOR
12                  v.                                  EXTENSION OF TIME TO FILE
                                                        RESPONSIVE PLEADING
13
     B. CATES,                                             (ECF No. 1)
14
                                          Defendant.
15

16         The Court has considered the requests by defendant B. Cates (“Defendant”) for the Court to

17   screen Plaintiff’s complaint and for an extension of time to respond to Plaintiff’s Complaint if it

18   survives the Court’s screening under 28 U.S.C. § 1915A (ECF No. 1).

19         Good cause appearing for the requests, the Court shall screen Plaintiff’s Complaint and

20   Defendant shall have thirty (30) days from the date of the screening order to file a responsive

21   pleading to any Complaint that passes the Court’s screening.

22
     IT IS SO ORDERED.
23

24      Dated:     May 10, 2021                                  /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
